Citation Nr: 1326966	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  05-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disorder, to include as secondary to service-connected splenomegaly.

2.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected splenomegaly.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected splenomegaly.

4.  Entitlement to service connection for a back disorder, to include as secondary to service-connected splenomegaly.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1967.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Board has remanded the matters to the RO for further development, most recently in November 2012.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for entitlement to service connection for a bilateral shoulder disorder, a bilateral elbow disorder, a bilateral knee disorder, and a back disorder, all including as secondary to his service-connected splenomegaly.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

In that connection, the Board notes that in May 2011, and again in November 2012, the Board remanded these claims so that a VA examination and medical opinion could be obtained.  In accordance with the Board's remand directives, the agency of original jurisdiction (AOJ) scheduled the Veteran for a VA examination in August 2011 to address the nature and etiology of the disorders currently on appeal.  At that time, the Veteran was given a VA examination concerning a claimed blood disorder, which the examiner found less likely than not related to service.  The examiner further concluded that the Veteran's claimed bilateral shoulder disorder, bilateral elbow disorder, bilateral knee disorder, and back disorder were not caused or aggravated by the claimed blood disorder.  However, the examiner failed to opine as to whether the claimed bilateral shoulder disorder, bilateral elbow disorder, bilateral knee disorder, or back disorder are directly linked to service or have been caused or aggravated by his service-connected splenomegaly.

To correct this deficiency, the Board again remanded these claims in November 2012.  At that time, the AOJ was specifically instructed either to seek an addendum opinion from the VA examiner who conducted the August 2011 examination, or to obtain a new, in-person VA examination to address these questions.  The AOJ did neither, instead obtaining an independent opinion from an examiner who has never examined the Veteran and did not conduct the August 2011 examination.  In this opinion, obtained in May 2013, the examiner opined that it is less likely than not that the Veteran's claimed bilateral shoulder, bilateral elbow, bilateral knee, and back disorders are "proximately due to the service connected splenomegaly."  The examiner reasoned that there is "no medically based, scientific evidence to support" the Veteran's claim of secondary service connection.  She further pointed out that the Veteran was not treated for orthopedic complaints during service and was unable to "perform the necessary activities of basic training camp."  The examiner concluded that the Veteran's complaints are more likely the result of the natural aging process.  However, the Board finds these statements to be conclusory and not explained in the context of the record or supported by physical examination of the Veteran.  Further, as the writer of the May 2013 opinion did not conduct physical examination of the Veteran, despite a clear directive in the November 2012 to do so, she was unable to provide actual diagnoses of the Veteran's claimed bilateral shoulder, bilateral elbow, bilateral knee, and back disorders.  In addition, no opinion was provided concerning whether and to what extent the Veteran's service-connected splenomegaly may have aggravated his claimed bilateral shoulder, bilateral elbow, bilateral knee, and back disorders.

Once VA undertakes to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

In this case, the Board notes that-despite the instructions in the November 2012 remand-the May 2013 VA examination failed to respond to the specific questions posed by the Board concerning the etiological relationship of any diagnosed bilateral shoulder, bilateral elbow, bilateral knee, and back disorders to the Veteran's service-connected splenomegaly, including whether the question of any such disorder was aggravated by splenomegaly.  This is so despite specific instructions to the AOJ in the November 2012 remand regarding the questions to be answered by the VA examiner.  Because the examinations present in the record do not fully provide answers to these questions, the VA medical opinions obtained to date are inadequate.  See 38 C.F.R. § 4.2 (2012) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is again required.

Thus, the Board finds that another VA examination is needed regarding the Veteran's claims for a bilateral shoulder disorder, a bilateral elbow disorder, a bilateral knee disorder, and a back disorder, all including as secondary to service-connected splenomegaly.  Such examination must include a medical opinion addressing the nature and etiology of any diagnosed shoulder, elbow, knee, and back disability found to be present.  The examiner must conduct a physical examination of the Veteran, provide a clear diagnosis for each such disorder and, for each such disorder, must discuss whether such diagnosed disorder is etiologically linked to service.  The examiner must also specifically discuss, for each diagnosed shoulder, elbow, knee, and back disorder, whether the disorder has been caused by or aggravated by the Veteran's service-connected splenomegaly.  Thus, under these circumstances, the Veteran must be scheduled to undergo an in-person examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The Veteran must also be invited to submit any pertinent evidence in his possession, and the AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  The Veteran must also be provided specifically with notice concerning the information and evidence needed to substantiate a service connection claim on the basis of secondary service connection.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The Veteran must again be scheduled for an in-person VA examination to determine the etiology of any currently diagnosed bilateral shoulder, bilateral elbow, bilateral knee, and back disorder he currently experiences.  He must be notified that failure to report to the scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2012).  

A qualified medical professional must review the Veteran's claims file, to include a copy of this remand and the records now filed in Virtual VA.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.  

The examiner must provide a clear and specific diagnosis for each shoulder, elbow, knee, and back disability that the Veteran currently experiences.  For each such disability diagnosed, the examiner must indicate whether it is at least as likely as not (a 50% or higher degree of probability) that the disorder had its clinical onset in service or is otherwise related to active service.  In addition, the examiner must indicate whether it is at least as likely as not that any such disability was caused by or has been chronically worsened by the Veteran's service-connected splenomegaly.

The examiner must set forth all examination findings, along with the complete rationale for all opinions expressed.  

3.  The adjudicator must ensure that the requested examination and medical opinions answer the questions presented in this remand.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


